Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 1 of 20 PageID #: 25679



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



  CANON, INC.,

               Plaintiff,               Civil Action No. 2:18-cv-00546-JRG
  v.

  TCL ELECTRONICS HOLDINGS              JURY TRIAL DEMANDED
  LTD., et al.,

                 Defendants.




       DEFENDANTS’ OPPOSITION TO CANON’S MOTION FOR LEAVE TO SERVE
                SUPPLEMENTAL INFRINGEMENT CONTENTIONS
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 2 of 20 PageID #: 25680



                                               TABLE OF CONTENTS


 I.     FACTUAL BACKGROUND ............................................................................................. 2
        A. Canon’s Proposed P.R. 3-1(f) Supplement .................................................................. 2
        B. Canon’s Proposed Supplemental Claim Charts ........................................................... 3
 II.    CANON’S REQUEST FOR LEAVE TO SERVE SUPPLEMENTAL
        CONTENTIONS LACKS GOOD CAUSE ........................................................................ 5
        A. There Is No Good Cause For Amendment Of The P.R. 3-1(f) Disclosures ................ 6
              1.       Canon Did Not Exercise Diligence ................................................................... 6
              2.       Canon Does Not Establish the Importance of the                                            ..................... 8
              3.       Defendants Will Suffer Substantial Prejudice .................................................. 8
              4.       A Continuance Is Necessary If Defendants Are Allowed to Serve
                       Supplemental Infringement Contentions ........................................................ 11
        B. There Is No Good Cause For The Supplemental P.R. 3-1(c) Claim Charts .............. 12
              1.       Canon’s 30 New Claim Charts Are Belated and Futile .................................. 12
              2.       Canon’s New Claim Charts Are An Impermissible New Theory................... 14
              3.       Canon’s Claim Charts Do Not Comply With P.R. 3-1(c)............................... 14
 III.   CONCLUSION ................................................................................................................. 15




 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS- Page i
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 3 of 20 PageID #: 25681



                                                   TABLE OF AUTHORITIES

                                                                                                                                          Page(s)

 Cases

 Adaptix, Inc. v. T-Mobile USA, Inc.,
    No. 6:12CV122, 2014 WL 12639945 (E.D. Tex. Nov. 12, 2014) .............................................8

 Arctic Cat Inc. v. Bombardier Recreational Prod. Inc.,
    876 F.3d 1350 (Fed. Cir. 2017)..............................................................................................7, 9

 Computer Acceleration Corp. v. Microsoft Corp.,
   503 F. Supp. 2d 819 (E.D. Tex. 2007) ...................................................................................8, 9

 Connectel, LLC v. Cisco Sys., Inc.,
    391 F. Supp. 2d 526 (E.D. Tex. 2005) .....................................................................................16

 Packet Intelligence LLC, v. NetScout Systems, Inc.,
    No. 2:16-CV-230-JRG, 2017 WL 2531591 (E.D. Tex. Apr. 27, 2017) ..............................6, 11

 Realtime Data, LLC v. Rackspace US, Inc.,
    No. 6:16-cv-00961-RWS-JDL, 2017 WL 1927749 (E.D. Tex. May 10, 2017) ......................16

 Seven Networks, LLC v. Google LLC,
    No. 2:17-CV-00442-JRG, 2018 WL 4501952 (E.D. Tex. July 11, 2018) (C.J.
    Gilstrap) .....................................................................................................................................7

 UltimatePointer, LLC v. Nintendo, Co.,
     No. 6:11-CV-496, 2013 WL 12140173 (E.D. Tex. May 28, 2013) ..................................13, 14

 Other Authorities

 P.R. 3-1(f) ........................................................................................................................................7




 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page ii
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 4 of 20 PageID #: 25682



        Canon, Inc.’s (“Canon”) motion for leave to serve supplemental infringement contentions

 fails to meet the good cause standard and should be denied. For seven months Canon had taken

 the affirmative and unequivocal position that it would not rely on its own products as practicing

 any of the claimed inventions. During that time, Canon did not waver in its position, despite

 having in its sole possession at all times the necessary information—and the obligation—to

 disclose whether any of its products practice the claimed inventions. Only now, with expert reports

 and the close of discovery weeks away, does Canon come forward to announce that, yes, it does

 practice its own products, and seeks to amend its P.R. 3-1(f) disclosure in order to rely on those

 products. This represents a fundamental shift in Canon’s litigation posture from that of a non-

 practicing entity into a company that allegedly enjoys success from its intellectual property, and

 opens up additional discovery complications that the case schedule does not allow for.

        As to Canon’s proposed P.R. 3-1(c) supplement, it was supposed to address the many

 deficiencies that Defendants have been asking Canon to correct for months. For the most part,

 Canon did not. Instead, Canon attempts to introduce thirty new claim charts, covering six newly

 charted accused products, in addition to the original five charts that pertained to only a single

 accused product. Each of these new claim charts is a new standalone representative product chart,

 in which the newly charted product is purportedly representative of a sub-group of the accused

 products.   Rather than serving their purported purpose of “further demonstrating” that the

 originally charted 55R617 product is representative of all accused products, Canon’s new claim

 charts are little more than a backdoor for Canon to flexibly assert representative products at trial.

        Both categories of supplementations are inexcusably tardy and overly prejudicial to

 Defendants. Canon’s motion should be denied.1


 1
  Canon filed the present motion prior to the Court’s Markman Order on May 1, 2020. This motion, and
 Defendants’ opposition to it, does not pertain to amendments allowed under P.R. 3-6(a)


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 1
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 5 of 20 PageID #: 25683



 I.     FACTUAL BACKGROUND

        A.      Canon’s Proposed P.R. 3-1(f) Supplement

        On September 6, 2019, Canon Served its Disclosure of Asserted Claims and Infringement

 Contentions. Pursuant to P.R. 3-1(f), if Canon wished to rely “for any purpose” on an assertion

 that its own products practice any of the alleged inventions of the Asserted Patents, Canon was

 required to disclose that information at that time. In its P.R. 3-1(f) disclosure, Canon elected to

 disclaim any reliance on its own products for any purpose in this action, stating that Canon “does

 not assert that its own [products] practices the claimed inventions of the Asserted Patents.” Mot.,

 Ex. A at 7. For more than seven months after serving its P.R. 3-1(f) contentions, and through claim

 construction and nearly the entirety of the fact discovery period, Canon continued to assert it would

 not rely upon any of its own products for any purpose in this action.

        On April 8, 2020 Canon served amended infringement contentions in which, for the first

 time, Canon asserted that it sought to rely on its               product as practicing certain of the

 alleged inventions. In doing so, Canon did not identify any information that was not available to

 it at the time it served its P.R. 3-1(f) disclosure. Instead, Canon confirms that it had failed to

 investigate whether its own products practice any of the asserted claims. Mot. at 7, 10.

        Canon’s discovery responses in this action are consistent with its failure to investigate its

 own practicing products. For example, in its December 9, 2019 responses to interrogatories that

 requested information about any first use, manufacture, or sale of its own alleged inventions, and

 information regarding any product that Canon contends practices any asserted claim, Canon

 provided no substantive responses. Ex. 1 at 11-12, 38-39. Canon apparently did not conduct that

 investigation until months later, as Canon identified the                               as allegedly

 practicing claims of the ’767, ’986, and ’206 patents only on April 8, 2020. Ex. 2 at 13-15, 45-48;

 see also Mot. at 6-7. Moreover, Canon identified in a later supplemental interrogatory response


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 2
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 6 of 20 PageID #: 25684



 the predecessor                  as practicing the ’767, ’986, and ’206 patents in a similar manner

 to the                Ex. 3 at 13-16, 46-49. While Canon seeks to rely on the                    under

 P.R. 3-1(f), Canon does not seek to rely upon the          product.

          With only weeks left in expert and fact discovery, 2 Canon has fundamentally altered its

 “overall trial theme” from a non-patent-practicing party to a Plaintiff that allegedly has appreciated

 “success in developing and implementing its intellectual property.” See Mot. at 10.

          B.     Canon’s Proposed Supplemental Claim Charts

          On December 26, 2019, Defendants notified Canon by letter that its P.R. 3-1(c) claim

 charts—comprised of only five claim charts directed to one accused product—contained

 significant deficiencies and intertwined errors that rendered them non-compliant with P.R. 3-1 and

 signaled a failure by Canon to conduct an adequate pre-filing investigation. Ex. 4.

          Defendants pointed to aspects of Canon’s contentions that failed to inform Defendants of

 Canon’s theories of infringement. See id. For example, for the claim limitation in the ’130 patent

 of “periodically repeat accessing of a URL” while the device is turned off or tuned to a traditional

 broadcast channel, Canon failed to fully disclose how it contended the one charted accused product

 met that limitation, and instead asserted on “information and belief” that the limitation is met. See

 id. at 1-2. Defendants explained that publicly available (and free) network traffic analyzers could

 and would readily confirm that, under any claim construction, the accused products did not

 periodically repeat access a URL to buffer streaming content when the accused product was

 powered off or switched to traditional television broadcasts. Id. at 2. Moreover, while Canon

 included photos of the accused product in operation, it utilized those photos in a manner that was

 misleading (e.g., using the same photo to allegedly show the TV before powering off, and after


 2
  At the time Canon first served its proposed supplemental contentions on April 8, there were only three
 weeks left in fact discovery.


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 3
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 7 of 20 PageID #: 25685



 being turned back on) and/or incorrect (e.g., alleging that the Sling TV progress bar indicated the

 amount of buffered content, when publicly available information confirmed it did not). Id. at 3-5.

           Defendants also questioned Canon’s purported “information and belief” for its contentions

 concerning ’767 and ’986 patents for claims involving data displaying data from “USB imaging

 class” devices. Id. at 5. Defendants explained that the accused products did not support USB

 imaging class devices—a fact corroborated by simply attempting to connect a USB imaging class

 device to the accused products. Id. Defendants called on Canon to withdraw its contentions

 involving the foregoing limitations, or to otherwise produce all information that supported Canon’s

 “on information and belief” allegations so that Defendants could understand Canon’s theory of

 infringement. See id. at 5-6.

           Having received from Canon no substantive response, and after further review and analysis

 of Canon’s infringement contentions, Defendants sent another letter on January 26, 2020,

 reiterating previous points and identifying additional examples of the pervasive deficiencies in

 Canon’s contentions. Ex. 5. First, following up on earlier email correspondence, Defendants

 explained how Canon’s contentions failed to meet the requirements of P.R. 3-1 because Canon did

 not explain the technical and functional identity of the purported representative product3 (55R617)

 to all other accused products. Ex. 5 at 1-2. And in numerous instances Canon failed to specifically

 identify where in each accused product each claim element could be found, often due to conclusory

 “information and belief” allegations with little to no supporting basis. Id. at 2-5.

           Canon repeatedly ignored or declined to substantively respond to these deficiencies,

 prompting additional letter correspondence on March 26, 2020 (see Ex. 6), and a lead/local meet

 and confer the next day. During that meet and confer, Canon stated that it would provide


 3
     Canon’s original infringement contentions provided claims charts for only the 55R617 product.


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 4
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 8 of 20 PageID #: 25686



 supplemental infringement contentions to address the identified issues. Canon provided those

 supplemental infringement contentions on April 8, 2020. See Mot., Exs. C-H. However, instead

 of addressing the deficiencies, Canon’s proposed supplemental contentions include 30 new claim

 charts, for a total of 35 charts. Compare Mot., Ex. B with Mot., Exs. D-H. These new charts are

 directed at six newly charted representative products (from six different accused model lines) that

 Canon alleges only “further demonstrate” that the single purported representative product from the

 original contentions, the 55R617, is representative of all accused products. See Mot. at n.6.

 Defendants’ review also revealed that most of the identified deficiencies from the original charts

 remained unresolved, and instead were multiplied throughout the new charts. See Ex. 7. And in

 instances where Canon did insert citations to production documents, they still fell short of Patent

 Rule 3-1. See id. at 3-4. Subsequently, on April 21, 2020, the day this motion was filed, Canon

 further amended the ’130 patent claim charts to delete the identical photograph identified in

 December. See Mot. at 6, n.8.

 II.    CANON’S REQUEST FOR LEAVE TO SERVE SUPPLEMENTAL
        CONTENTIONS LACKS GOOD CAUSE

        Canon’s untimely proposed supplemental infringement contentions add new theories that

 alter fundamental aspects of the case—to Defendants’ detriment—mere weeks from the conclusion

 of expert and fact discovery. With its proposed P.R. 3-1(f) amendment, Canon now seeks to rely

 on its own practicing products for any purpose beneficial to it. With its proposed P.R. 3-1(c)

 claim chart supplements, Canon introduces thirty new “representative” claim charts covering six

 newly charted products—expanding the previous five claim charts to a total of thirty-five—that

 serve no purpose other than to potentially open new infringement possibilities for Canon. These

 proposed amendments are too late and prejudicial to Defendants—there is no good cause. Cf.

 Packet Intelligence LLC, v. NetScout Sys., Inc., No. 2:16-CV-230-JRG, 2017 WL 2531591, at *2



 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 5
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 9 of 20 PageID #: 25687



 (E.D. Tex. Apr. 27, 2017) (recognizing that “[c]hanging the scope of the case” in the post-

 Markman stage can “prejudice[] Defendants”). Moreover, rather than correcting the deficiencies

 in its original claim charts, as Canon said it would do, those deficiencies have simply been ported

 to and multiplied in the proposed supplemental charts. Denying Canon’s motion is necessary to

 avoid condoning contentions that fail to comply with the minimal requirements of Rule 3-1(c).

        A.         There Is No Good Cause For Amendment Of The P.R. 3-1(f) Disclosures

        Canon cannot demonstrate good cause for its proposed amended P.R. 3-1(f) disclosure.

 There is no showing of diligence that would explain and excuse Canon’s seven-month delay in

 identifying the               as a product on which it seeks to rely; rather, there is a demonstrable

 lack of diligence. And the substantial prejudice to Defendants posed by Canon’s proposed Rule

 3-1(f) disclosure is neither outweighed by any importance of the disclosure nor mitigated by the

 insufficient time left in the case for necessary discovery.

                   1.    Canon Did Not Exercise Diligence

        Canon concedes it “had no intention of taking a position one way or the other as to whether

 any of Canon’s products practice the asserted patents” before Defendants’ February 20, 2020 First

 Amended Initial Disclosures. Mot. at 7. Canon confirmed for months through its initial P.R. 3-

 1(f) disclosure and non-responses to interrogatories that it would not rely on its own products as

 allegedly embodying any asserted patent. See Mot. at Ex. A at 7 (“Canon does not assert that its

 own apparatus, product, device, process, method, act, or other instrumentality practices the

 claimed inventions of the Asserted Patents.”); Ex. 1 at 11-12, 38-39. Only after Defendants’

 February 20 First Amended Initial Disclosures threatened Canon’s pre-suit damages position did

 Canon finally “diligently investigat[e] and disclos[e]” the                           “as a product

 that likely practices the ’767, ’986, and ’206 patents.” Mot. at 10.

        Disclosures under P.R. 3-1(f) are not predicated on an accused infringer first “assert[ing]


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 6
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 10 of 20 PageID #: 25688



 their initial burden under Arctic Cat” (see Mot. at 10). The Rule is clear on its face:

        If a party claiming patent infringement wishes to preserve the right to rely, for any
        purpose, on the assertion that its own apparatus, product, device, process, method,
        act, or other instrumentality practices the claimed invention, the party must identify,
        separately for each asserted claim, each such apparatus, product, device, process,
        method, act, or other instrumentality that incorporates or reflects that particular claim.

 P.R. 3-1(f) (emphasis added). If Canon wished to rely on the                    for its own purposes,

 as Canon now does, P.R. 3-1(f) obligated Canon to conduct an investigation well in advance of

 September 6, 2019; instead, Canon waited over seven months, until April 8, 2020, to identify the

                 Canon had the exclusive means and every opportunity to timely disclose the

          as all relevant information concerning it was within Canon’s possession and control.

        While Canon was free under Rule 3-1(f) to choose not to rely on any of its own products,

 Canon must live with its decision. See Seven Networks, LLC v. Google LLC, No. 2:17-CV-00442-

 JRG, 2018 WL 4501952, at *1 (E.D. Tex. July 11, 2018) (noting that the Local Rules and Docket

 Control Order “set forth a precise timeline for parties to disclose their infringement, invalidity, and

 claim construction positions”). To date, Canon has not attempted to explain its failure to meet the

 September 6 deadline by providing details of any pre-suit or pre-contention investigation,

 suggesting Canon made the decision to do no such investigation at all.

        Separate and apart from Canon’s choice under P.R. 3-1(f) to not rely on its own products,

 Defendants’ interrogatories required Canon to investigate and disclose products that practiced the

 asserted claims or accused functionalities, regardless of whether Canon sought to rely on such

 products. Canon failed to do so. E.g., Ex. 1 at 11 (Rog 2), 38 (Rog. 12). Had Canon done so, it

 would have disclosed the                   in December. See id. To accept Canon’s argument that

 it may now disclose and rely upon the                    for its own benefit seven months after the

 deadline and after neglecting its discovery obligations abrogates the purpose of P.R. 3-1(f). See

 Computer Acceleration Corp. v. Microsoft Corp., 503 F. Supp. 2d 819, 822 (E.D. Tex. 2007) (“The


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 7
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 11 of 20 PageID #: 25689



 local patent rules ‘exist to further the goal of full, timely discovery and provide all parties with

 adequate notice and information with which to litigate their cases, not to create supposed loopholes

 through which parties may practice litigation by ambush.’”)

                2.      Canon Does Not Establish the Importance of the

        Good cause requires more than a conclusory assertion that excluded disclosure might be

 relevant. See Adaptix, Inc. v. T-Mobile USA, Inc., No. 6:12CV122, 2014 WL 12639945, at *2

 (E.D. Tex. Nov. 12, 2014) (Plaintiff did not “explain why, and in what capacity, its proposed

 amendments are critical to its cases. The importance of allowing the proposed amendments falls

 short for that needed at this late stage.”). Here, Canon provides nothing more than vague assertions

 that its proposed Patent Rule 3-1(f) supplement may be relevant to the case, with no explanation

 how or why it is relevant or important. Canon does not explain how the

 is “relevant to provide context for Canon’s damages theory in view of its burden under Arctic Cat”

 (Mot. at 10) when the burden born by Canon under Arctic Cat would be “to prove the products

 identified do not practice the patented invention,” or else were marked. Arctic Cat Inc. v.

 Bombardier Recreational Prods. Inc., 876 F.3d 1350, 1368 (Fed. Cir. 2017) (emphasis added).

 Canon also is unwilling or unable to articulate why the                        “may” be relevant to

 “objective indicia of nonobviousness”4 and to “Canon’s overall trial theme.” Mot. at 10. And if

 that product is relevant in those ways, that relevance only serves to magnify the significant change

 to this case—and resulting prejudice to Defendants—that would result from the amendment.

                3.      Defendants Will Suffer Substantial Prejudice

        Canon’s tardy attempt to disclose the                               (and the                   )

 such that it may rely on it for any purpose is precisely the sort of litigation ambush that the Patent


 4
  Notably, Canon has not disclosed the               in response to Defendants’ interrogatory concerning
 secondary considerations of non-obviousness (Interrogatory No. 9). Ex. 3 at 27-33.


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 8
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 12 of 20 PageID #: 25690



 Rules—and this Court’s discovery rules—are intended to avoid. See Computer Acceleration, 503

 F. Supp. 2d at 822. By now asserting that it practices its own products, Canon fundamentally

 changes the posture of this case, with insufficient time left in the case schedule for Defendants to

 conduct needed responsive discovery.

             This shift in litigation positon opens up new and expansive categories of discovery that

 have yet to be fully explored. Discovery into the sales revenue, costs, profits, and other financial

 data of the           and                 as well as other comparable Canon             products, must

 now be taken to develop positions on the commercial success of the             products as it relates to

 non-obviousness, as well as to develop damages positions concerning the value of the patented

 inventions. Advertisements, marketing studies, consumer surveys, and other documents showing

 how customers use the              and                  and whether they use or even care about the

 patented features are likewise highly pertinent to non-obviousness and damages. So too are

 development documents concerning the                 and                             which may show

 whether alternatives to the patented features were considered and what they were, among other

 things. Additionally, publicly available information reveals that the            was demonstrated (or

 at least was scheduled to be demonstrated) at a trade show in Las Vegas in mid June 2008.5 This

 raises patent validity questions, as the Las Vegas trade show occurred less than one month from

 the foreign priority date (May 29, 2008) and less than three months from the § 102(b) statutory bar

 date (March 24, 2008) of the ’767, ’986, and ’206 patents.

             In addition to document discovery, depositions will be necessary to uncover critical facts.

 Defendants immediately noticed one deposition, of                           just two days after Canon

 disclosed the                    (Ex. 8) based on documents that suggest                 was involved


 5
     Ex. 9


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 9
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 13 of 20 PageID #: 25691



 in development of the            Canon’s late disclosure of the              and                has already

 had a prejudicial effect on Defendants in that it is uncertain when and where                             ’s

 deposition will proceed. The deposition was tentatively scheduled to take place at the United

 States consulate in Osaka on May 29,6 but Japan just recently extended its state of emergency

 through the end of May, during which the Osaka consulate is likely to remain closed for

 depositions. To avoid this, and to comply with this Court’s standing order,7 Defendants have

 repeatedly requested that Canon make                     available for remote deposition from a location

 that allows for that.8 Canon has repeatedly declined.9

                         ’s deposition will not be the only deposition required by Canon’s late

 disclosure of the                    . As Canon’s proposed P.R. 3-1(f) amendment would broadly

 allow Canon to rely on the                        “for any purpose,” it will be necessary to conduct

 depositions of witnesses with knowledge of at least the              s and                   development,

 sales, and marketing. These witnesses will be identified through Canon’s forthcoming document

 productions and designation of 30(b)(6) witnesses, and likely will hail from at least Canon and

 Canon’s subsidiary, Canon USA, Inc. And while Defendants’ pre-existing Rule 30(b)(6) notice

 to Canon, served on February 5, 2020, contains several topics that may be applicable to the issue

 of practicing products,10 a second Rule 30(b)(6) notice specifically addressing the               and


 6
    While Defendants would prefer to take                    deposition before May 29, the Osaka consulate
 requires a Court order permitting the deposition to proceed and six weeks’ notice for scheduling.
 7
   April 20, 2020 Standing Order Regarding Pretrial Procedures in Civil Cases Assigned to Chief District
 Judge Rodney Gilstrap During the Present COVID-19 Pandemic at ¶ 16 (“There will be no in-person
 depositions conducted during the pandemic.”)
 8
   Remote depositions are not permitted in Japan.
 9
   In their response to Defendants’ most recent request for remote depositions, counsel for Canon stated that
 “we hope to speak to our clients as soon as possible on this topic,” but likely not until later this week due
 to the Golden Week national holiday in Japan. Ex. 10 (5/5/20 email from J. Pade to A. Radsch).
 10
    Notably, despite having served the 30(b)(6) notice three months ago, Canon has yet to designate any
 witnesses for any of the deposition topics.


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 10
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 14 of 20 PageID #: 25692



          will be necessary.11

          Had Canon not chosen to forego conducting an investigation into practicing products

 leading up to the Rule 3-1(f) disclosure deadline, or ignore its obligations to investigate in response

 to Defendants’ interrogatories, Defendants would have had months, rather than weeks, for needed

 discovery. Cf. Packet Intelligence, 2017 WL 2531591, at *2 (recognizing that two weeks for

 discovery into a new product “would not allow time to address the inevitable discovery disputes

 that such production would almost certainly entail”). Opening expert reports are due on May 25,

 rebuttal reports are due June 15, and both expert and fact discovery closes on June 22. It is not

 conceivable that this schedule will provide sufficient time for Defendants to complete discovery

 on the               . This is especially true given Canon’s representation that it is not possible to

 search relevant document repositories until COVID-19 restrictions are eased,12 and the difficulties

 to this point in scheduling any Canon witnesses for deposition (no depositions have been taken)

 despite having first served individual and 30(b)(6) deposition notices on January 17, 2020.

                 4.        A Continuance Is Necessary If Defendants Are Allowed to Serve
                           Supplemental Infringement Contentions

          As suggested above, continuance is the only available means to ameliorate the prejudice to

 Defendants should the Court allow Canon’s proposed Rule 3-1(f) amendment; however, Canon

 has resisted any change in the trial date and the Court has indicated that it is not presently of the

 mind to move the trial date.13 Further, it is not presently possible to estimate with reasonable

 certainty the length of continuance needed to sufficiently mitigate the prejudice to Defendants



 11
    Because they practice the asserted claims, details concerning the components and operation of the
 and                might also have had relevance to claim construction. But under the current case schedule,
 and the recently issued Markman order, that bell cannot be easily un-rung.
 12
    Ex. 11 (4/22/20 email from D. Okano to S. Taylor)),
 13
    See April 23, 2020 Hrg. Tran at 10:18-20 (“And I’m not prepared to extend the trial date past the
 September 14th setting right now.”).


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 11
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 15 of 20 PageID #: 25693



 given the questions surrounding Canon’s witness availability and Canon’s inability to search for

 documents under present COVID-19 restrictions.

         B.      There Is No Good Cause For The Supplemental P.R. 3-1(c) Claim Charts

         Separate and apart from the attempted shift in litigation theory posed by Canon’s P.R. 3-

 1(f) amendment, Canon’s proposed supplemental P.R. 3-1(c) claim charts—introducing 30 new

 claim charts covering six previously uncharted products—serve no identifiable purpose other than

 to open the door for Canon to pursue different representative product theories. Moreover, the

 deficiencies in Canon’s five original claim charts that rendered the charts non-compliant with P.R.

 3-1 remain largely intact in Canon’s proposed supplemental claim charts, if not multiplied by

 having been carried over into 30 new claim charts. For most of the same reasons that Canon’s

 original contentions failed to comply with Rule 3-1(c), so too do Canon’s supplemental claim

 charts.14 Canon’s claim charts are insufficient under P.R. 3-1 and its motion should be denied.

                 1.      Canon’s 30 New Claim Charts Are Belated and Futile

         There is no reason for Canon to have waited until April 8, 2020, mere weeks before the

 April 27 deadline (at the time) for fact discovery and opening expert reports, to proffer 30 new

 claim charts covering six new accused products across the five asserted patents. Beginning months

 ago, Defendants have repeatedly put Canon on notice that its reliance on a representative product

 theory of infringement was incomplete. Canon’s 30 new charts do nothing to explain the technical

 and functional identity of the alleged representative product (55R617) to all accused products.

 UltimatePointer, LLC v. Nintendo, Co., No. 6:11-CV-496, 2013 WL 12140173, at *3 (E.D. Tex.

 May 28, 2013). Such explanation is required to meet P.R. 3-1(c). Id.

         Canon asserts that its new claim charts—comprised of newly charted representative


 14
   Canon alludes to a broken promise by Defendants to not oppose the instant motion. Mot. at 1, 4. Such
 promise was predicated on Canon fully addressing the deficiencies in its contentions which it did not do.


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 12
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 16 of 20 PageID #: 25694



 products from six separate accused product model lines—only confirms Canon’s earlier contention

 that the lone 55R617 product is representative of all accused products. See Mot. at 5, n.6. There

 is no support for Canon’s position, nor are these new claim charts consequential to the issue of

 whether the 55R617 is indeed representative of all accused products. Canon “must provide an

 explanation of the technical and functional identity of the products represented.” UltimatePointer,

 2013 WL 12140173, at *3. The proper analysis is whether Canon’s purported representative

 accused product, the 55R617 is functionally and technically identical to every accused product,

 not whether the 55R617 is functionally and technically identical to other purported representative

 products for sub-groups of the accused products. In this respect, the 30 new claim charts are

 irrelevant.

         Indeed, only “if separate charts would be identical for each product” may Canon use a

 single chart for multiple products. Id. at *3 (emphasis original). As Defendants explained to

 Canon in January, such is not the case here. Ex. 5 at 1-2. For example, Canon’s contentions rely,

 in part, on Ethernet connectivity. E.g., Mot., Ex. D, App’x 1-a at 14 (asserting that a 3-series

 product (43S325) has a receiving unit for receiving internet content via Ethernet cable and/or Wi-

 Fi); Mot., Ex. E, App’x 1-a at 11 (asserting that a 3-series product (43S325) is capable of using

 Ethernet cable to connect to an external device). The accused 3-series and 4-series products

 (comprising 40 separate accused products) do not have an Ethernet port, while the other accused

 products do. Canon’s theory for the 3-series and 4-series products cannot be identical for the other

 accused products. And the 55R617 cannot be representative.

         Canon’s claim chart amendments attempt to establish functional identity of the accused

 products by citing to evidence that the Roku OS software is the same across all hardware offerings.

 See Mot. at n.5. While this may support a theory that the software operations of the accused




 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 13
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 17 of 20 PageID #: 25695



 products may be the same, the asserted claims—especially the apparatus claims—are directed to

 a mix of hardware and software. There can be no functional and technical identity when Canon’s

 contentions are based on hardware and related functionality not present on all devices.

                2.      Canon’s New Claim Charts Are An Impermissible New Theory

        Despite Canon’s assertion that the 30 newly generated claim charts merely “further

 demonstrate the appropriateness of using 55R617 as a representative product,” that assertion is

 both counterfactual (see infra.) and non-limiting. Canon has not stipulated that it would proceed

 with only one representative product at trial, in accord with its original contentions, should the

 Court grant its motion. If the Court approves the supplemental contentions, Canon may, and likely

 will, rely on the seven representative products as a shield for its inability to demonstrate technical

 and functional identity of the 55R617 across all accused products. Introduction of such new

 infringement theories—seven months late—is overly prejudicial and lacks justification.

                3.      Canon’s Claim Charts Do Not Comply With P.R. 3-1(c)

        As to the substance of the claim charts, Canon’s supplemental contentions fail to address

 most of the issues with the original contentions, such that the amended claim charts are likewise

 non-compliant with P.R. 3-1. Some examples:

        For the ’130 patent, Canon did not provide any additional context how the accused products

 “periodically repeat accessing of a URL” to retrieve and buffer streaming content when the product

 is turned off or switched to traditional broadcast television. A network traffic analyzer can be used

 to affirmatively show that the accused products do not perform the claimed functionality, and the

 bases for Canon’s contentions are otherwise based on misinterpretation of the operation of the

 accused devices. See generally Mot., Ex. D (Sling TV contentions); see also Ex. 4 at 1-4.

        Canon still has not explained what facts support the “information and belief” behind many

 of its contentions. Such is true, for example, for the “USB imaging class” and “USB mass storage


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 14
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 18 of 20 PageID #: 25696



 class” limitations of the ’767 and ’986 patents, where Canon merely parrots the claim language.

 E.g., Mot., Ex. E at App’x 2 through 2-f (claim elements 3.a, 4.a); Ex. F at App’x 3 through 3-f

 (claim elements 4.a, 5.a). This is not enough for P.R. 3-1. Connectel, LLC v. Cisco Sys., Inc., 391

 F. Supp. 2d 526, 528 (E.D. Tex. 2005) (“PICs providing vague, conclusory language or simply

 mimicking the language of the claims when identifying infringement fail to comply. . . .”).

        In other instances, Canon’s contentions remain so vague that it is impossible to discern

 what aspect of the accused products is being mapping to the asserted claim element. See Realtime

 Data, LLC v. Rackspace US, Inc., No. 6:16-cv-00961-RWS-JDL, 2017 WL 1927749, at *2 (E.D.

 Tex. May 10, 2017) (“[Plaintiff] must be clear as to what aspect of the accused products satisfies

 each key claim term.”). For example, claim 7 of the ’206 patent requires a display control unit

 that “varies a period of time from the disconnection” of an external device “to the stopping of the

 display” based on whether the disconnection was physical or logical. In the eight operational

 examples provided (utilizing USB, HDMI, wireless router, and a smart phone), Canon fails to

 identify for each example whether the disconnection is physical or logical, and the period of time

 between disconnection and stopping of the display, much less how that time varies based on the

 type of disconnection. E.g., Mot., Ex. G at App’x 4 through 4-f (claim element 7.c).

        Even where Canon has amended its claim charts to provide additional details and technical

 document citations, Canon’s efforts fall short of what is required by Rule 3-1. For most, if not all

 claim elements including “unit” terms, Canon’s amendments provide only a broad description of

 various hardware components, somewhere in which the claimed unit term can be found. E.g.,

 Mot., Ex. H, App’x 5 through 5-f (claim elements 7.a, 7.b, 7.c); see also Ex. 7 at 3-4.

 III.   CONCLUSION

        For the foregoing reasons, Defendants respectfully request the Court deny Canon’s motion

 for leave to serve supplemental infringement contentions.


 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 15
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 19 of 20 PageID #: 25697




  May 6, 2020                          Respectfully submitted,


                                       /s/ Jennifer H. Doan
                                       Jennifer H. Doan
                                       Texas Bar No. 08809050
                                       Joshua R. Thane
                                       Texas Bar No. 24060713
                                       Cole Alan Riddell
                                       Texas Bar No. 24105423
                                       Kyle Randall Akin
                                       Texas Bar No. 24105422
                                       HALTOM & DOAN
                                       6500 Summerhill Road, Suite 100
                                       Texarkana, TX 75503
                                       Telephone: (903) 255-1000
                                       Facsimile: (903) 255-0800
                                       Email: jdoan@haltomdoan.com
                                       Email: jthane@haltomdoan.com
                                       Email: criddell@haltomdoan.com
                                       Email: kakin@haltomdoan.com

                                       Andrew N. Thomases
                                       (CA Bar No. 177339)
                                       Andrew T. Radsch
                                       (CA Bar No. 303665)
                                       ROPES & GRAY LLP
                                       1900 University Avenue
                                       East Palo Alto, CA 94303-2284
                                       Telephone: (650) 617-4000
                                       Facsimile: (650) 617-4090
                                       Email: andrew.thomases@ropesgray.com
                                       Email: andrew.radsch@ropesgray.com

                                       Scott S. Taylor (MA Bar No. 692689)
                                       ROPES & GRAY LLP
                                       Prudential Center
                                       800 Boylston Street
                                       Boston, MA 02199
                                       Telephone: (617) 951-7000
                                       Email: scott.taylor@ropesgray.com




 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 16
Case 2:18-cv-00546-JRG Document 159 Filed 05/08/20 Page 20 of 20 PageID #: 25698



                                                 Lance W. Shapiro (NY Bar 5397955)
                                                 ROPES & GRAY LLP
                                                 1211 Avenue of the Americas
                                                 New York, NY 10036-8704
                                                 Telephone: (212) 596-9000
                                                 Facsimile: (212) 596-9090
                                                 Email: lance.shapiro@ropesgray.com

                                                 ATTORNEYS FOR DEFENDANTS


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in
 compliance with Local Rule CV-5(a). Pursuant to Local Rule CV-5(c), all counsel of record were
 served a true and correct copy of the foregoing document by electronic mail on this the 6th day of
 May, 2020.

                                                /s/ Jennifer H. Doan
                                                Jennifer H. Doan




 DEFENDANTS’ OPPOSITION TO MOTION TO SUPPLEMENT CONTENTIONS - Page 17
